           Case 4:19-cv-03629-YGR Document 60 Filed 03/27/20 Page 1 of 7



1    Peter R Afrasiabi (SBN 193336)                   Matthew J. Adler (SBN 273147)
     pafrasiabi@onellp.com                            Matthew.Adler@faegredrinker.com
2    Deepali A. Brahmbhatt (SBN 255646)               FAEGRE DRINKER BIDDLE & REATH LLP
     dbrahmbhatt@onellp.com
3    ONE LLP                                          Four Embarcadero Center, 27th Floor
     4000 MacArthur Blvd., East Tower, Suite 500      San Francisco, California 94111-4180
4    Newport Beach, CA 92660                          Telephone: 415-591-7500
     Telephone:     (949) 502-2870                    Facsimile: 415-591-7510
5    Direct:        (650) 600-1298
     Facsimile:     (949) 258-5081                    Jeffrey S. Jacobson (pro hac vice)
6                                                     Jeffrey.Jacobson@faegredrinker.com
     John E. Lord (SBN 216111)                        FAEGRE DRINKER BIDDLE & REATH LLP
7    jlord@onellp.com
     ONE LLP                                          1177 Avenue of the Americas, 41st Floor
8    9301 Wilshire Blvd., Penthouse Suite             New York, New York 10036-2714
     Beverly Hills, CA 90210                          Telephone: 212-248-3140
9    Telephone:     (310) 866-5157
     Facsimile:     (310) 943-2085                    Attorneys for Defendant
10                                                    EPIC GAMES, INC.
     Attorneys for Plaintiff
11   C.W., a minor and through his Guardian,
     REBECCA WHITE, on behalf of himself
12   and all others similarly situated
13                                  UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15
     C.W., a minor, by and through his                     Case No. 4:19cv3629-YGR
16   Guardian, REBECCA WHITE, on behalf
     of himself and all others similarly situated,,
17                                                         JOINT DISCOVERY LETTER BRIEF
                      Plaintiff,
                                                           REGARDING DEFENDANT’S
18                                                         DISCOVERY RESPONSES
              vs.
19
     EPIC GAMES, INC., a North Carolina
20   corporation,

21                    Defendant.

22
23            Plaintiff C.W., by and through his Guardian, Rebecca White (“Plaintiffs”), and Defendant

24   Epic Games, Inc. (“Defendant” or “Epic Games”) submit this joint discovery letter brief pertaining

25   to Defendant’s discovery responses. The parties met and conferred in person and could not reach a

26   resolution. Exhibit A and B are excerpts of the disputed discovery requests.

27   ///

28
                                                       i                  Case No. 4:19cv3629-YGR
                                   JOINT DISCOVERY DISPUTE LETTER BRIEF
          Case 4:19-cv-03629-YGR Document 60 Filed 03/27/20 Page 2 of 7



1    I.      PLAINTIFF’S STATEMENT – DEFICIENT DISCOVERY RESPONSES

2            Plaintiff filed this action on June 21, 2019 and served its First Requests for Production of

3    Documents and Interrogatories on September 26, 2019. To date, after numerous meet and confers,

4    Defendant has not produced a single document and has not substantively responded to a single

5    interrogatory. Defendant’s basis for a blanket objection to all discovery appears to be based on its

6    contention that this case boils down to disaffirmation, and nothing else. This argument fails

7    especially since the Court’s ruling rejected it. First, this case involves much more than a

8    disaffirmation of a contract by a minor. Broadly, the case encompasses Defendant’s framework

9    and mode of operating its video game platform targeted especially towards minors. Plaintiff has

10   alleged six causes of action spanning from CLRA, UCL, negligent misrepresentation, good faith

11   and fair dealing and unjust enrichment. For disaffirmation, the Court held “there exists an actual

12   controversy between the parties over the rights of minors to disaffirm in-App purchases and, if the

13   contracts can be disaffirmed, whether minors are entitled to refunds.” (ECF 54 at 19.)

14           Second, Defendant classifies all discovery as targeted towards the class and, in its view, this

15   case involves a single Plaintiff. Yet, even for the investigation conducted by Defendant regarding

16   Plaintiff, Defendant ignores the Court’s rulings on these issues and objects to any discovery related

17   to “in-App purchases” or “refunds” by asserting that it is “wholly unnecessary task, in that

18   Plaintiff’s claims relate only to purported disaffirmation of contracts – not requests for refunds.”

19   (e.g., Response to ROG. 3-4.) Defendant even objects to the term “Digital Content” as ambiguous,

20   despite Plaintiff’s clarifying that Digital Content is Content sold in the Fortnite video game. To

21   streamline only key issues for the Court’s review, Plaintiff moves to compel responses to ROGs 1,

22   2, 3, 5 and 8 and RFPs 4, 19 and 20. The Court’s ruling should also apply to any other discovery

23   requests where the Defendant has made the same duplicative objections.

24   Third, Defendant may argue it has produced some documents, but it has only done so very

25   selectively to further its own interests by producing documents about C.W.’s use from October

26   2018, while such documents are non-responsive to Plaintiff’s request. Defendant, a sophisticated

27   multi-billion dollar private company with an inexhaustible litigation budget, deep pockets and

28
                                                        1                    Case No. 4:19cv3629-YGR
                               JOINT DISCOVERY DISPUTE LETTER BRIEF
          Case 4:19-cv-03629-YGR Document 60 Filed 03/27/20 Page 3 of 7



 1   I.      PLAINTIFF’S STATEMENT – DEFICIENT DISCOVERY RESPONSES

 2           Plaintiff filed this action on June 21, 2019, and served its First Requests for Production of

 3   Documents and Interrogatories on September 26, 2019. To date, after numerous meet and confers,

 4   Defendant has not produced a single document and has not substantively responded to a single

 5   interrogatory. Defendant’s basis for a blanket objection to all discovery appears to be based on its

 6   contention that this case boils down to disaffirmation, and nothing else. This argument fails

 7   especially since the Court’s ruling rejected it. First, this case involves much more than a

 8   disaffirmation of a contract by a minor. Broadly, the case encompasses Defendant’s framework

 9   and mode of operating its video game platform targeted especially towards minors. Plaintiff has

10   alleged six causes of action spanning from CLRA, UCL, negligent misrepresentation, good faith

11   and fair dealing and unjust enrichment. For disaffirmation, the Court held “there exists an actual

12   controversy between the parties over the rights of minors to disaffirm in-App purchases and, if the

13   contracts can be disaffirmed, whether minors are entitled to refunds.” (ECF 54 at 19.)

14           Second, Defendant classifies all discovery as targeted towards the class and, in its view, this

15   case involves a single Plaintiff. Yet, even for the investigation conducted by Defendant regarding

16   Plaintiff, Defendant ignores the Court’s rulings on these issues and objects to any discovery related

17   to “in-App purchases” or “refunds” by asserting that it is “wholly unnecessary task, in that

18   Plaintiff’s claims relate only to purported disaffirmation of contracts – not requests for refunds.”

19   (e.g., Response to ROG. 3-4.) Defendant even objects to the term “Digital Content” as ambiguous,

20   despite Plaintiff’s clarifying that Digital Content is Content sold in the Fortnite video game. To

21   streamline only key issues for the Court’s review, Plaintiff moves to compel responses to ROGs 1,

22   2, 3, 5 and 8 and RFPs 4, 19 and 20. The Court’s ruling should also apply to any other discovery

23   requests where the Defendant has made the same duplicative objections.

24           Third, Defendant has shared some information, but it has only done so very selectively to

25   further its own interests by producing documents about C.W.’s use from October 2018, while such

26   documents are non-responsive to Plaintiff’s request. Defendant, a sophisticated multi-billion dollar

27   private company with an inexhaustible litigation budget, deep pockets and resources, claims

28
                                                        1                    Case No. 4:19cv3629-YGR
                               JOINT DISCOVERY DISPUTE LETTER BRIEF
        Case 4:19-cv-03629-YGR Document 60 Filed 03/27/20 Page 4 of 7



 1   producing this minimal discovery, required hours of investigation, over a period of weeks, by a

 2   senior Epic Games employee that required Herculean effort.

 3          Fourth, Defendant objects to nearly every request based on relevancy, under its own

 4   unilateral definition, including ignoring explicit language in the Operative Complaint (ECF 56) and

 5   the Court’s ruling (ECF 54). For example, Plaintiff seeks discovery on Defendant’s refund policy.

 6   Defendant objects on relevance by stating “the refund policy is specified in the EULA. Moreover,

 7   Plaintiff did not request any refund, making this subject irrelevant.” Plaintiff also seeks discovery

 8   regarding the marketing of in-App purchases to minors. Defendant objects on relevance arguing

 9   that it did not act, create or design policies or marketing as such specifically for Plaintiff and

10   though it may be targeting minors, as a group category, it need not respond. Such discovery goes to

11   the heart of this class action. Defendant also refuses to disclose whether there is any tracking as to

12   the age of its users and any lack of precautions thereof. Defendant also refuses to produce any

13   sales information, hiding under an umbrella of V-Bucks as a virtual currency and different third-

14   party vendors refuses to produce sales information

15          By stonewalling discovery, Defendant unfairly prejudices Plaintiff’s ability to prosecute his

16   claims and prepare for the case for the class. Lastly, Defendant’s objection to all discovery under

17   the guise that a class is not certified is meritless when the Court has a broad discretion. Vinole v.

18   Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009). See also Magic Link Garment

19   Ltd. v. ThirdLove, Inc., No. 418CV7366PJHKAW, 2019 WL 5419515, at *3 (N.D. Cal. Oct. 23,

20   2019) (allowing overall discovery on platform/framework as well as sales).

21          At the Motion hearing held on October 1, 2019, Defendant’s verbal request to stay

22   discovery was rejected (“But the point is I would ask that Your Honor keep discovery stayed until

23   we get the case properly venued.”) The Court denied the stay of discovery request. Further, the

24   Court ruled in Plaintiff’s favor regarding disaffirmance. (ECF 54 at 19, 33.) Plaintiff objects to

25   Epic’s Ex. C as violating Section 8(b) of Your Honor’s Standing Order. Epic fails to acknowledge

26   that Fortnite accounts were hacked and C.W.’s friends playing from his house would have same IP

27   Address. Plaintiff is in compliance with Court Order. Hence, finding no middle ground, Plaintiff

28   respectfully requests the Court to compel discovery from Defendant.
                                                         2                    Case No. 4:19cv3629-YGR
                               JOINT DISCOVERY DISPUTE LETTER BRIEF
           Case 4:19-cv-03629-YGR Document 60 Filed 03/27/20 Page 5 of 7



 1   II.      DEFENDANT’S STATEMENT

 2            Epic Games has provided discovery, but it has properly objected to the requests at issue. The

 3   letter attached as Ex. C demonstrates that Plaintiffs’ characterizations above are incorrect.

 4            Interrogatories. Plaintiffs’ Interrogatory No. 1 seeks information about “each Epic Games

 5   User in the United States.” The Court ruled orally on October 1, 2019, that Epic Games does not

 6   have to respond to this overbroad and irrelevant request. That ruling applied equally to Interrogatory

 7   No. 2, which seeks more information regarding every user “identified in response to . . . No. 1.”

 8            The other interrogatories at issue also seek information that is not relevant to Plaintiffs’

 9   claims. This case began as a dispute over whether Plaintiff C.W. can “disaffirm” in-game purchases

10   he supposedly made from Epic Games with his “own money,” without his parents’ knowledge.

11   Recently, however, Plaintiffs admitted that C.W. made no such purchases from Epic Games. The

12   case thus has morphed into a dispute over whether C.W. can disaffirm purchases he made using his

13   parent’s payment accounts, to which his parent gave him access, and other purchases C.W. made

14   using non-parties’ non-cash gift cards on those non-parties’ marketplaces. Epic Games asserts that

15   C.W. has no valid claims anymore, and, accordingly, it has moved to dismiss all claims (Dkt. 59).

16            Nowhere above do Plaintiffs attempt to explain why their current claims should afford them

17   broad discovery into “projections, estimates, and actual data for . . . [all] In-App Purchases; the “type

18   of newly created Digital Content for sale and associated designations as allegedly consumable”

19   (whatever that means); “packaging with bundles or discounts offered”; “costs associated with the

20   creating [sic] such in-App Purchases”; and “in-App Purchases finalized and revenues collected.”

21   These myriad sub-parts fall within Interrogatory No. 3 alone. Interrogatory No. 5 is equally

22   irrelevant, as it asks Epic Games to “[d]escribe in detail the process for verifying the identity of the

23   Epic Games User playing [Fortnite], including any tracking of the user’s gaming habits” (again with

24   no explanation of what this means), as well as the user’s “in-App purchases, refund requests,” and

25   responses to refund requests. Finally, Interrogatory No. 8 seeks “the total number of software

26   licenses sold” (with no definition of “software licenses,” which are not at issue), along with the “sales

27   price,” “gross revenue,” and other information about these undefined “software licenses.” These

28   interrogatories simply fail to satisfy Rule 26(b)(1)’s baseline requirement of relevance.
                                                         3                    Case No. 4:19cv3629-YGR
                               JOINT DISCOVERY DISPUTE LETTER BRIEF
        Case 4:19-cv-03629-YGR Document 60 Filed 03/27/20 Page 6 of 7



 1          Requests for Production (“RFP”). Plaintiffs’ RFPs are equally irrelevant. RFP No. 4 seeks

 2   “[a]ll documents that refer or relate to comments [and] complaints” about a purported and undefined

 3   Epic Games “non-refundable policy” that does not exist. The Fortnite End User License Agreement

 4   (“EULA”) states that “[a]ll purchases…are final and not refundable…except as otherwise required

 5   by applicable law.” See Dkt. No. 21-1 ¶ 4; see also id. ¶ 10 (“Except to the extent required by law,

 6   all payments and fees are non-refundable ….”). This is not a “non-refundable policy,” and Epic

 7   Games does not believe any documents exist—other than the pleadings in this case—reflecting any

 8   minor’s attempt to invoke rights under Cal. Family Code § 6710 or similar statutes under any state’s

 9   laws. Even C.W. himself did not communicate with Epic Games about disaffirmation before suing.

10           RFP No. 19 seeks “[a]ll Documents to show Epic Games users who have exceeded three

11   refund requests for the lifetime of their account.” Epic Games does not dispute that some players

12   have requested and received three ordinary refunds, but C.W. has not made a single ordinary refund

13   request. Plaintiffs’ lawsuit seeks only disaffirmation under § 6710. Finally, RFP No. 20 seeks “[a]ll

14   Documents to show all frequency [sic] of offering new Digital Content for in-App Purchases and

15   frequency at which that becomes stale by newer offerings.” To the extent this incoherent RFP ever

16   had saliency, it no longer does, as the Court dismissed all of Plaintiffs’ fraud-based claims and

17   Plaintiffs’ amendments have failed to cure any of the deficiencies the Court found in those claims.

18          This Court regularly denies discovery requests that exceed the scope of a party’s claims, and

19   it should do so here. See, e.g., Travelers Indemnity Co. of Conn. v. Premier Organics, Inc., No. 17-

20   cv-302-YGR, 2017 WL 4355043, at *4 (N.D. Cal. Sept. 29, 2017). Plaintiffs’ citation to Magic Link,

21   2019 WL 5419515, at *3, does not help them. There, a magistrate judge held that a plaintiff had to

22   produce documents relating to its production capacity because that plaintiff was seeking lost profits

23   as part of its claim. Magic Link does not support Plaintiffs’ request for information that is beyond

24   the scope of their claims about alleged disaffirmation rights.

25          If Plaintiffs serve narrowly-tailored discovery that is relevant to their actual claims in their

26   First Amended Complaint, Epic Games will respond to such discovery appropriately. The Court,

27   however, should not compel responses to any of the irrelevant and burdensome discovery that

28   Plaintiffs have put at issue in this submission.
                                                        4                   Case No. 4:19cv3629-YGR
                               JOINT DISCOVERY DISPUTE LETTER BRIEF
        Case 4:19-cv-03629-YGR Document 60 Filed 03/27/20 Page 7 of 7



 1   Dated: March 27, 2020                         ONE LLP

 2
 3                                                 By: /s/Deepali A. Brahmbhatt
                                                       Peter R. Afrasiabi
 4                                                     Deepali A. Brahmbhatt
 5                                                     John E. Lord

 6                                                      Attorneys for Plaintiff C.W. by and through his
                                                        Guardian White.
 7
 8                                                 By: /s/Jeffrey S. Jacobson
 9                                                     Jeffrey S. Jacobson (pro hac vice)
                                                       Ryan M. Salzman
10                                                     Matthew J. Adler
11                                                      Attorneys for Defendant Epic Games, Inc.
12
                     ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
13
            I, Deepali A. Brahmbhatt, attest that all signatories listed, and on whose behalf the filing
14
     is submitted, concur in the filing’s content and have authorized the filing.
15
16
                                                   By: /s/Deepali A. Brahmbhatt
17                                                     Deepali A. Brahmbhatt
18
19
20
21
22
23
24
25
26
27
28
                                                        5                    Case No. 4:19cv3629-YGR
                               JOINT DISCOVERY DISPUTE LETTER BRIEF
